RECOMMENDED FOR PUBLICATION
                               Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                      File Name: 20a0312p.06

                    UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT



 UNITED STATES OF AMERICA,                                  ┐
                                   Plaintiff-Appellee,      │
                                                            │
                                                             >        No. 19-5636
        v.                                                  │
                                                            │
                                                            │
 TYSLEN J. BAKER,                                           │
                                Defendant-Appellant.        │
                                                            ┘

                         Appeal from the United States District Court
                     for the Western District of Kentucky at Owensboro.
                No. 4:17-cr-00007-1—Joseph H. McKinley, Jr., District Judge.

                            Decided and Filed: September 24, 2020

             Before: SUHRHEINRICH, DONALD, and MURPHY, Circuit Judges.
                                _________________

                                           COUNSEL

ON BRIEF: Michael T. Lee, MCCARROLL, NUNLEY, HARTZ & LEE, Owensboro,
Kentucky, for Appellant. Terry M. Cushing, UNITED STATES ATTORNEY’S OFFICE,
Louisville, Kentucky, for Appellee.

    MURPHY, J., delivered the opinion of the court in which SUHRHEINRICH, J., joined.
DONALD, J. (pp. 18–26), delivered a separate dissenting opinion.
                                     _________________

                                            OPINION
                                     _________________

       MURPHY, Circuit Judge. After learning of an outstanding arrest warrant for Tyslen
Baker, a police officer entered his residence to arrest him and spotted drugs and a firearm in a
back room. Baker moved to suppress this incriminating evidence on the ground that the police
had violated the Fourth Amendment in two ways. Baker first argued that the officer who
 No. 19-5636                              United States v. Baker                            Page 2


executed the arrest warrant subjected him to an “unreasonable” “seizure” by entering that back
room without his consent. Baker next argued that the separate officer who requested the arrest
warrant from a state judge relied on an affidavit lacking “probable cause” that Baker had
committed a crime.

          We hold that the district court correctly denied Baker’s motion to suppress this evidence.
The officer who arrested Baker acted reasonably in monitoring his movements during the arrest.
See Washington v. Chrisman, 455 U.S. 1, 7 (1982). And the affidavit supporting the warrant
contained enough of a connection between Baker and a crime that the officers could reasonably
rely on the state judge’s probable-cause finding. See United States v. Leon, 468 U.S. 897, 922
(1984). Whether or not probable cause existed, therefore, the warrant should not trigger the
exclusionary rule. Id. And while Leon’s exception to the exclusionary rule arose in the context
of a search warrant allegedly lacking probable cause, we think the Court would extend its basic
rules to arrest warrants too. Cf. Herring v. United States, 555 U.S. 135, 137 (2009). We thus
affirm.

                                                  I

          Officer Zacharey Render worked for the police department in Madisonville, a small city
in western Kentucky. As part of his regular routine as a patrol officer, Render would review
Kentucky’s e-warrant system and attempt to serve outstanding arrest warrants on individuals
located within Madisonville city limits. On the evening of January 25, 2017, Render worked a
night shift from 6:00 p.m. to 6:00 a.m. Near the start of his shift, Render perused Kentucky’s e-
warrant system for new arrest warrants. The system showed a new warrant to arrest “Tyslen
Jamar Baker” for receiving stolen property and identified Baker’s address as “302 North
Kentucky” in Madisonville.

          The previous day, a judge in a neighboring county had issued this warrant on the ground
that Baker had received a stolen Nextbook tablet in violation of Kentucky Revised Statutes
§ 514.110. The affidavit supporting this warrant read in full:

          The Affiant, Alan King (Providence Police Department 3962), states that on
          4/19/2015 in Webster County, Kentucky, the above-named Defendant unlawfully:
          Receiving Stolen Property. On 4/19/2015 a Nextbook tablet, and several other
 No. 19-5636                            United States v. Baker                             Page 3


       items were taken from the residence at 601 St. Bernard Street in Providence, KY.
       The tablet turned up pawned at River City Pawn in Madisonville, KY.
       An interview with the subject who pawned the tablet revealed that the tablet
       was purchased in Madisonville, KY from a Tyslen Baker. The stolen tablet was
       recovered from the pawn shop in Madisonville.

When Officer Render executes a warrant listed in Kentucky’s e-warrant system, he typically
locates the named individual, confirms the individual’s identity, takes the individual into
custody, and retrieves the warrant to read to the individual. He does not review the affidavit
supporting the warrant beforehand to ensure that probable cause exists for the arrest.           He
followed his usual practice in this case and did not review the affidavit underlying Baker’s
warrant.

       Render contacted a fellow officer, Daniel Knelson, and the two met to arrest Baker at the
listed address, which appeared to be a hybrid residence and pawnshop-type business. As the
officers approached the business’s front door, a neon sign was flashing “open.” Through the
store’s windows, Render could see merchandise inside and a man walking around the store’s
register area. Render tried to open the door, but it was locked. He asked Officer Knelson to
check the side door, thinking it may be unlocked given the sign indicating that the store was
open. Render also pushed a doorbell, and the man came to the front door and voluntarily let him
in. Render made a comment about the cold weather as the two exchanged pleasantries. The man
returned to the store’s register area. Knelson quickly followed Render through the front door.

       Once inside, Render asked the man if he was “Mr. Baker.” The man said that he was,
and Render requested his driver’s license for verification. Madisonville officers typically ask for
identification when they execute an arrest warrant to confirm with central dispatch that the
warrant remains active. In response to this request, Baker walked through a door near the
register, which signaled to Render that Baker needed to go to another room to get his
identification. Render could not see what was beyond the door and was surprised by how fast
Baker moved. According to Render, officers executing arrest warrants should always maintain
visual contact with arrestees to ensure they are not getting firearms. To keep watch of Baker,
Render followed him through the door without asking for permission. The door led to a kitchen
 No. 19-5636                             United States v. Baker                           Page 4


area and then another door led to what Render described as “an office, slash, bedroom,
entertainment area” where Baker retrieved his wallet.

       As Baker was handing Render his identification, Render noticed a rifle sitting in the
corner of the room. Render asked Baker if he was a convicted felon. When Baker confirmed he
was, Render handcuffed him. Around this time, Render also noticed jars of marijuana in plain
view. He verified with dispatch that Baker had an active arrest warrant, and Officer Knelson
secured the firearm. Coordinating with his supervisor, Render left a short time later to secure a
search warrant for Baker’s residence. Knelson searched Baker incident to his arrest and found
crack cocaine in his pocket. After Render obtained the search warrant, officers found more crack
cocaine, marijuana, methamphetamine, and firearms at this location.

       The government indicted Baker on two drug-related counts, see 21 U.S.C. § 841(a)(1),
and on one count of being a felon in possession of a firearm, see 18 U.S.C. § 922(g)(1). Baker
qualified as an armed career criminal, see id. § 924(e)(1), so his felon-in-possession charge
triggered a 15-year mandatory-minimum sentence. Before trial Baker moved to suppress all
evidence seized from his home. He argued both that the affidavit supporting his arrest warrant
failed to establish probable cause that he had committed a crime and that he did not consent to
the officers entering and moving around his residence. The district court denied the motion. It
held that the state judge had properly issued the warrant because the affidavit “provided probable
cause to believe that stolen property had been purchased from Baker.” Even if the warrant
lacked probable cause, the court added, the exclusionary rule should not apply because of the
exception to that rule announced in United States v. Leon, 468 U.S. 897 (1984). The court
reasoned that Officers Render and Knelson had “entered Baker’s home on an ‘objectively
reasonable reliance’ on a facially valid arrest warrant.”

       After the district court’s ruling, the parties entered into a plea agreement under Federal
Rule of Criminal Procedure 11(c)(1)(C). Baker agreed to plead guilty to all three counts. The
government agreed that Baker should receive a 240-month sentence and that he could appeal the
district court’s denial of his suppression motion. The court accepted Baker’s conditional plea
and imposed a 240-month sentence.
 No. 19-5636                            United States v. Baker                             Page 5


       Baker appeals the suppression ruling. We review the district court’s factual findings for
clear error and its legal conclusions de novo. See United States v. Carpenter, 360 F.3d 591, 594
(6th Cir. 2004) (en banc).
                                                II

       The Fourth Amendment provides: “The right of the people to be secure in their persons,
houses, papers, and effects, against unreasonable searches and seizures, shall not be violated, and
no Warrants shall issue, but upon probable cause, supported by Oath or affirmation, and
particularly describing the place to be searched, and the persons or things to be seized.” U.S.
Const. amend. IV. When interpreting the amendment’s “Reasonableness Clause,” the Supreme
Court has distinguished arrests in public places from those in private homes. A warrantless
arrest in public qualifies as a reasonable “seizure” so long as officers have probable cause that
the arrestee committed a crime. United States v. Watson, 423 U.S. 411, 417–24 (1976). If, by
contrast, officers force their way into an individual’s home to make the arrest, they generally
must get an arrest warrant. Payton v. New York, 445 U.S. 573, 602–03 (1980). The need for a
warrant triggers the Fourth Amendment’s “Warrant Clause,” which also requires “probable
cause.” See id. at 602.

       This case implicates two legal questions about arrest warrants.         First: Did Officer
Render’s execution of the arrest warrant comport with the Reasonableness Clause? Second: Did
the state judge properly find that probable cause existed under the Warrant Clause and, if not,
should the exclusionary rule apply to the evidence uncovered as a result of the arrest?

                               A. Execution of the Arrest Warrant

       We start with Officer Render’s conduct in executing the warrant. The Supreme Court has
held that “an arrest warrant founded on probable cause implicitly carries with it the limited
authority to enter a dwelling in which the suspect lives when there is reason to believe the
suspect is within.” Payton, 445 U.S. at 603. Decisions from our court and others have debated
whether Payton’s “reason to believe” language requires probable cause or some lower level of
suspicion that a suspect is at a home. Compare United States v. Hardin, 539 F.3d 404, 415–16
& n.6 (6th Cir. 2008), with United States v. Pruitt, 458 F.3d 477, 482 (6th Cir. 2006); see United
 No. 19-5636                            United States v. Baker                              Page 6


States v. Vasquez-Algarin, 821 F.3d 467, 474–77 (3d Cir. 2016). Yet, whether or not officers
have reason to believe a suspect is inside, they generally may knock at the front door, converse
with the person who answers, and enter if they obtain consent. See United States v. Wooden,
945 F.3d 498, 502 (6th Cir. 2019); cf. Fernandez v. California, 571 U.S. 292, 298 (2014). Such
“[c]onsensual encounters do not lose their propriety . . . merely because they take place at the
entrance of a citizen’s home.” United States v. Thomas, 430 F.3d 274, 277 (6th Cir. 2005). And
police ordinarily need no suspicion for this type of “knock and talk.” See id. (citing cases).

       The Supreme Court has recognized, too, that “[e]very arrest must be presumed to present
a risk of danger to the arresting officer.” Washington v. Chrisman, 455 U.S. 1, 7 (1982). The
Court has thus held that “it is not ‘unreasonable’ under the Fourth Amendment for a police
officer, as a matter of routine, to monitor the movements of an arrested person, as his judgment
dictates, following the arrest.” Id. When inside a home, moreover, the police may, “as a
precautionary matter and without probable cause or reasonable suspicion, look in closets and
other spaces immediately adjoining the place of arrest from which an attack could be
immediately launched.” Maryland v. Buie, 494 U.S. 325, 334 (1990); see also United States v.
Roberts, 612 F.3d 306, 310 (5th Cir. 2010); United States v. Harness, 453 F.3d 752, 755–56 (6th
Cir. 2006).

       The Supreme Court has also recognized that suspects routinely “flee across jurisdictional
boundaries[.]” United States v. Hensley, 469 U.S. 221, 231 (1985). So the officer who executes
an arrest warrant often will not be the officer who provides the affidavit seeking it. Does the
Fourth Amendment impose an independent duty on the officer making the arrest to ensure that
probable cause existed for the already-issued warrant? No. “Police officers who arrest a suspect
based on a warrant that they did not themselves seek ‘are entitled to assume that the officers’
who did obtain the warrant ‘offered the magistrate the information requisite to support an
independent judicial assessment of probable cause.’” United States v. Hewlett, 395 F.3d 458,
461 (D.C. Cir. 2005) (quoting Whiteley v. Warden, Wyo. State Penitentiary, 401 U.S. 560, 568
(1971)). True, if the warrant turns out to be invalid, the “otherwise illegal arrest cannot be
insulated from challenge by the decision of the instigating officer to rely on fellow officers to
make the arrest.” Whiteley, 401 U.S. at 568. But if probable cause existed for the warrant, an
 No. 19-5636                            United States v. Baker                             Page 7


officer may arrest the suspect without personally learning the facts establishing probable cause.
Hensley, 469 U.S. at 230–31. This “common sense” conclusion “minimizes the volume of
information concerning suspects that must be transmitted to other jurisdictions and enables
police in one jurisdiction to act promptly in reliance on information from another jurisdiction.”
Id. at 231.

        How do these rules play out here? All of Officer Render’s actions were reasonable and
none violated the Fourth Amendment’s Reasonableness Clause. Take the events one step at a
time. Render initially learned of Baker’s address from the arrest warrant and saw a man through
a window moving around the register area of the identified location. Did these facts give Render
a “reason to believe” that Baker was inside? Payton, 445 U.S. at 603. We need not consider the
question because the door was locked and so Render initiated a “knock and talk.” See Thomas,
430 F.3d at 277. According to Render, the man came to the door and let him into the store area
of the residence in a “very welcoming” manner. Render thus gained entry through consent; he
did not need to invoke the authority of the warrant. See Wooden, 945 F.3d at 502.

        Following his department’s standard practice, Render next learned that the man was
“Mr. Baker” and asked him for his identification to verify that he was the individual listed in the
warrant. These inquiries were equally reasonable to ensure that Render had the right man. As
the Supreme Court has held, “[i]nterrogation relating to one’s identity or a request for
identification by the police does not, by itself, constitute a Fourth Amendment seizure.” Hiibel
v. Sixth Judicial Dist. Ct. of Nev., 542 U.S. 177, 185 (2004) (citation omitted). And, as the Fifth
Circuit noted when an officer asked for an arrestee’s identification pursuant to “department
policy,” the officer “reasonably requested identification to verify that the suspect was who he
said he was.” Roberts, 612 F.3d at 311. After all, officers might open themselves up to
challenge if they recklessly arrest the wrong person. Cf. Seales v. City of Detroit, 959 F.3d 235,
240 (6th Cir. 2020); Hill v. Scott, 349 F.3d 1068, 1072–73 (8th Cir. 2003).

        Baker then quickly left the location’s store area through a door, and Render followed
him. The district court made no factual findings about whether Baker impliedly consented to
Render accompanying him. We do not think it matters. By that point, Render had a reasonable
basis to conclude that the man was Baker. And it thus was reasonable for Render “to monitor”
 No. 19-5636                             United States v. Baker                            Page 8


Baker’s movements. Chrisman, 455 U.S. at 7. “The Supreme Court has rejected the notion that
exigent circumstances are required to justify entering an area in which a person has a protected
Fourth Amendment privacy right where the entry is effectuated to maintain control over
someone being placed under arrest.” Roberts, 612 F.3d at 310; see Harness, 453 F.3d at 756.
This case shows why. Render noted that he tries to maintain visual contact with arrestees for
safety reasons: “I’m thinking firearms every time.” And where did Baker go? To a room with a
rifle.

         After entering the back room, Officer Render soon saw the rifle and jars of marijuana.
The illegality of these items was “immediately apparent” once Render discovered the marijuana
and learned Baker was a felon. Horton v. California, 496 U.S. 128, 136 (1990). (Baker does not
challenge Render’s question about his felon status, so we need not consider the point.) This
evidence thus triggered the Fourth Amendment’s plain-view doctrine. Id. at 135–36. Indeed,
Officer Render’s conduct resembles the conduct of the officer in the Supreme Court’s Chrisman
decision. See 455 U.S. at 3–4. There, an officer asked to see the identification of a young person
carrying alcohol who was suspected to be under 21. Id. at 3. When the suspect said he needed to
go to his dorm room to get his identification, the officer accompanied him there and spotted
drugs in the room. Id. at 3–4. The Court held that the officer had the right to go with the suspect
and that he properly saw the drugs “in plain view.” Id. at 7. The same logic extends to this case.
We recognize that Chrisman suggested that the officer had already placed the suspect under
arrest when accompanying him to his dorm room. Id. at 6. But Baker offers no arguments and
cites no cases suggesting that this distinction matters—at least not in a case in which the officer
had an arrest warrant for the suspect he was in the process of arresting. Cf. Roberts, 612 F.3d at
311.

         Lastly, Officer Render did not confirm for himself the state judge’s finding that probable
cause existed for the arrest warrant. He explained: “If I see a judge has signed it and found
probable cause, that’s good enough for me.” The Fourth Amendment did not require him to do
more.     Officers executing arrest warrants need not “grade” the work of state judges by
reevaluating whether they correctly found probable cause. See Hensley, 469 U.S. at 230–31.
Indeed, “[a] warrant is a judicial mandate to an officer to conduct a search or make an arrest, and
 No. 19-5636                           United States v. Baker                            Page 9


the officer has a sworn duty to carry out its provisions.” Utah v. Strieff, 136 S. Ct. 2056, 2062
(2016) (quoting Leon, 468 U.S. at 920 n.21).        That was true in this case.     The warrant
“commanded” peace officers to arrest Baker. This fact does not mean one officer may “obtain a
warrant on the basis of a ‘bare bones’ affidavit and then rely on colleagues who are ignorant of
the circumstances under which the warrant was obtained to conduct the” arrest. Leon, 468 U.S.
at 923 n.24. But the warrant’s validity addresses the second question presented by this case; it
does not affect the reasonableness of Officer Render’s actions in executing the warrant. Render
acted “objectively reasonably when he relied upon the police computer record” showing the
warrant existed. Arizona v. Evans, 514 U.S. 1, 16 (1995).

       Baker’s counterarguments do not change things.        He concedes he gave consent for
Render to enter his residence’s store area. But he argues that his consent did not extend to the
back room where Render followed him. The arrest warrant, however, gave Render the authority
to monitor Baker. Chrisman, 455 U.S. at 7. Baker responds that the warrant could not grant this
authority because Render had not called his central dispatch beforehand to ensure that it
remained active. Yet Render saw the warrant on Kentucky’s e-warrant system. Baker, who bore
the burden of proof, presented no evidence suggesting that this e-warrant system was so riddled
with errors as to make Render’s reliance on it unreasonable. Cf. Herring v. United States,
555 U.S. 135, 146 (2009); see United States v. Rodriguez-Suazo, 346 F.3d 637, 643 (6th Cir.
2003). The warrant also turned out to be active, so Render’s reliance on the system proved
entirely justified in this case. All told, we see no basis to suppress the evidence from Baker’s
home based on the way in which Render arrested him.

                           B. Probable Cause for the Arrest Warrant

       This case’s second question concerns the Fourth Amendment’s Warrant Clause: Was the
warrant for Baker’s arrest supported by “probable cause” and, if not, should we suppress the
evidence recovered during that arrest as “fruit of the poisonous tree”? See Graves v. Mahoning
County, 821 F.3d 772, 777 (6th Cir. 2016). While the affidavit supporting the warrant likely
should have included more detail, it is not so recklessly inadequate as to trigger the
“exclusionary rule.”
 No. 19-5636                            United States v. Baker                               Page 10


                                                 1

       This case implicates both the standard for probable cause to obtain an arrest warrant and
the remedy that applies when a court concludes (after the fact) that a warrant fell short.

       Standard. “Probable cause ‘is not a high bar.’” District of Columbia v. Wesby, 138 S.
Ct. 577, 586 (2018) (citation omitted). “It ‘requires only a probability or substantial chance of
criminal activity, not an actual showing of such activity.’” Id. (quoting Illinois v. Gates,
462 U.S. 213, 244 n.13 (1983)). Whether a set of facts meets this standard turns on a practical
assessment commonly made by “reasonable and prudent” people, not a technical assessment
reserved for “legal technicians.” Maryland v. Pringle, 540 U.S. 366, 370 (2003) (quoting Gates,
462 U.S. at 231).     Beyond explaining that this standard requires more than a bare-bones
conclusion that a crime has occurred, see Whiteley, 401 U.S. at 564–65, the Court has refused to
offer clear rules separating the hazy “border between suspicion and probable cause,” Brinegar v.
United States, 338 U.S. 160, 177 (1949); see Gates, 462 U.S. at 239. It has instead said that “the
probable-cause standard is incapable of precise definition or quantification into percentages
because it deals with probabilities and depends on the totality of the circumstances.” Pringle,
540 U.S. at 371.

       The probable-cause standard applies differently in different contexts. This case involves
probable cause for an arrest, not a search. While the same “prudent person standard” governs
both contexts, the arrest and search inquiries “focus” on “different” things. Greene v. Reeves,
80 F.3d 1101, 1106 (6th Cir. 1996). The test for an arrest asks whether there is “a reasonable
ground for belief of guilt” specific to the suspect. Pringle, 540 U.S. at 371 (citation omitted).
This test is less “complex” than the one for a search. 2 Wayne R. LaFave, Search and Seizure:
A Treatise on the Fourth Amendment § 3.1(b), Westlaw (database updated Oct. 2019). The
search inquiry requires courts to ask whether a “nexus” exists between a crime and the place to
be searched and whether information in an affidavit is sufficiently timely to think that the
sought-after evidence still remains at the identified location. See id. §§ 3.1(b), 3.7(a)–(d); e.g.,
United States v. Brown, 828 F.3d 375, 382 (6th Cir. 2017); United States v. Hython, 443 F.3d
480, 485–87 (6th Cir. 2006). So the “existence of probable cause to arrest will not necessarily
 No. 19-5636                            United States v. Baker                            Page 11


establish probable cause to search.” United States v. Savoca, 761 F.2d 292, 297 (6th Cir. 1985)
(citation omitted).

       This case also involves a judge’s independent decision that probable cause exists for a
warrant, not an officer’s on-the-spot decision that probable cause exists for an arrest. “[C]ourts
more often will deem seizures reasonable when they’re associated with a warrant.” Graves, 821
F.3d at 777. We review an officer’s probable-cause conclusion de novo. Ornelas v. United
States, 517 U.S. 690, 699 (1996). But “[a] magistrate’s ‘determination of probable cause should
be paid great deference by reviewing courts.’” Gates, 462 U.S. at 236 (citation omitted). This
distinction flows from the Supreme Court’s “preference” for “warrants” and requires courts to
give judges the benefit of the doubt in “doubtful or marginal cases.” Id. at 237 n.10 (citation
omitted).

       Remedy. The Fourth Amendment “contains no provision expressly precluding the use of
evidence obtained in violation of its commands.” Evans, 514 U.S. at 10. But the Supreme Court
has adopted an “exclusionary rule” that bars the government from using evidence in a criminal
trial when police uncover it unconstitutionally. Davis v. United States, 564 U.S. 229, 236
(2011). The Court once indiscriminately applied this rule to all Fourth Amendment violations.
See Whiteley, 401 U.S. at 568–69. More recently, it has called the rule “a ‘judicially created
remedy’ of [the] Court’s own making.” Davis, 564 U.S. at 238 (citation omitted). The Court has
thus felt free to adjust the rule’s scope in common-law fashion. See Herring, 555 U.S. at 140–
44.

       To decide whether the rule applies, the Court asks if its “deterrence benefits outweigh its
substantial social costs.” Strieff, 136 S. Ct. at 2061 (citation omitted). As a benefit, the rule
“deter[s] future Fourth Amendment violations.” Davis, 564 U.S. at 236–37. As a cost, the rule
often means “letting guilty and possibly dangerous defendants go free—something that ‘offends
basic concepts of the criminal justice system.’” Herring, 555 U.S. at 141 (citation omitted).
Balancing these interests, the Court has held that the exclusionary rule should apply only to
police misconduct and only if that misconduct is “sufficiently deliberate that exclusion can
meaningfully deter it, and sufficiently culpable that such deterrence is worth the price paid by the
justice system.” Id. at 144. This test is met if an officer violates “Fourth Amendment rights
 No. 19-5636                            United States v. Baker                             Page 12


deliberately, recklessly, or with gross negligence.” Davis, 564 U.S. at 240. It is not met if the
violation arises from “‘[i]solated,’ ‘nonrecurring’ police negligence[.]” Id. at 239 (quoting
Herring, 555 U.S. at 137).

       This common-law balancing has led the Court to reject the exclusionary rule when
officers illegally uncover evidence pursuant to a search warrant that lacks probable cause, so
long as the officers’ reliance on that warrant was “objectively reasonable.” Leon, 468 U.S. at
922. Suppression is not worth its substantial costs in this scenario, the Court explained, because
any error in deciding whether probable cause exists for the search warrant belongs primarily to
the magistrate issuing the warrant, not the officer seeking it. See Davis, 564 U.S. at 239. And
the “officer cannot be expected to question the magistrate’s probable-cause determination or his
judgment that the form of the warrant is technically sufficient.” Leon, 468 U.S. at 921.

       Yet Leon identified “four circumstances in which an officer’s reliance would not be
objectively reasonable.” United States v. White, 874 F.3d 490, 496 (6th Cir. 2017). As relevant
here, the exclusionary rule applies even under Leon if the affidavit that officers use to obtain the
warrant is “so lacking in indicia of probable cause as to render official belief in its existence
entirely unreasonable.” 468 U.S. at 923 (citation omitted). Given that police misconduct must
qualify as “purposeful or flagrant” to justify suppression, Strieff, 136 S. Ct. at 2063, this
exception applies only if the affidavit can be described as “bare bones,” White, 874 F.3d at 496.
The classic bare-bones affidavit asserts only an officer’s conclusion that probable cause exists
“without any statement of adequate supporting facts.” Id. at 498 (quoting Nathanson v. United
States, 290 U.S. 41, 46 (1933)). For search warrants, we have found this test met when the
affidavit lacked any allegation tying illegal activity to the place to be searched, Brown, 828 F.3d
at 385–86; United States v. McPhearson, 469 F.3d 518, 526–27 (6th Cir. 2006), or when it
contained no basis to believe that contraband would still remain there, see Hython, 443 F.3d at
485–87. An affidavit seeking a search warrant is not bare bones, by contrast, if it contains “some
modicum of evidence, however slight,” “between the criminal activity at issue and the place to
be searched[.]” White, 874 F.3d at 497 (citation omitted); Carpenter, 360 F.3d at 596.
 No. 19-5636                            United States v. Baker                            Page 13


       These criteria and cases concern search warrants. As far as we are aware, the Supreme
Court has not technically extended Leon’s framework for warrants lacking probable cause to the
arrest-warrant context. Cf. Malley v. Briggs, 475 U.S. 335, 344 n.6 (1986). The Court has,
however, used similar logic in related situations. It has held that the exclusionary rule should not
apply when “an officer reasonably believes there is an outstanding arrest warrant, but that belief
turns out to be wrong because of a negligent bookkeeping error by” a police or judicial
employee. Herring, 555 U.S. at 137; Evans, 514 U.S. at 15–16. Many other courts also have
held that Leon’s “exception to the exclusionary rule is applicable to arrest warrants in much the
same way it applies to search warrants.” LaFave, supra, § 5.1(h) (citing, among others, United
States v. Teitloff, 55 F.3d 391 (8th Cir. 1995); United States v. Gobey, 12 F.3d 964 (10th Cir.
1993); United States v. Fama, 758 F.2d 834 (2d Cir. 1985)); cf. United States v. Newsome,
504 F. App’x 463, 464–65 (6th Cir. 2012). The Supreme Court’s current approach to the
exclusionary rule all but compels this result. See, e.g., Herring, 555 U.S. at 136–39. Under the
Court’s balancing of costs and benefits, Leon’s framework should apply to arrest warrants in a
manner accounting for the “different” factors that are relevant to those types of warrants. See
Greene, 80 F.3d at 1106.

                                                 2

       Under these standards, we opt not to decide whether the state judge properly found
probable cause for the warrant to arrest Baker. See White, 874 F.3d at 495–96. This case instead
falls within Leon’s heartland. The affidavit seeking the warrant was not so recklessly bare bones
as to trigger the exclusionary rule and its “substantial social costs.” Herring, 555 U.S. at 141
(citation omitted).

       The warrant charged Baker with receiving stolen property. Officer Alan King, the affiant
and a police officer from the nearby Providence Police Department, stated that on April 19,
2015, a “Nextbook tablet” and other items were stolen from a home in Providence. King attested
that the tablet “turned up pawned” at River City Pawn in Madisonville and was recovered from
that location. King also said: “An interview with the subject who pawned the tablet revealed that
the tablet was purchased in Madisonville, KY from a Tyslen Baker.” Based on these facts, a
state judge found probable cause to believe that Baker violated Kentucky Revised Statutes
 No. 19-5636                             United States v. Baker                           Page 14


§ 514.110. It provides: “A person is guilty of receiving stolen property when he receives,
retains, or disposes of movable property of another knowing that it has been stolen, or having
reason to believe that it has been stolen, unless the property is received, retained, or disposed of
with intent to restore it to the owner.” Id. § 514.110(1).

       Whether or not this affidavit established probable cause, it included “some modicum of
evidence,” even if only “slight,” connecting “the criminal activity at issue” to the person to be
seized. White, 874 F.3d at 497 (citation omitted). By noting that Baker had sold the Nextbook to
the subject who pawned it, the affidavit averred facts suggesting that Baker “dispose[d] of [the]
movable property of another[.]” Ky. Rev. Stat. § 514.110(1). And while the affidavit did not
offer more details about whether Baker knew or should have known that the tablet was stolen,
see id., an officer would not have been reckless in believing that Baker’s possession created an
inference of this knowledge that was sufficient for probable cause. Indeed, “[f]or centuries
courts have instructed juries that an inference of guilty knowledge may be drawn from the fact of
unexplained possession of stolen goods.” Barnes v. United States, 412 U.S. 837, 843 (1973).
“If a jury can permissibly find guilty knowledge beyond a reasonable doubt” based on one’s
possession of stolen goods, an officer would not act recklessly in believing that Baker’s
possession of the tablet created a substantial chance he knew (or should have known) it was
stolen. Rodriguez v. City of Cleveland, 439 F. App’x 433, 452–53 (6th Cir. 2011); see Young v.
Owens, 577 F. App’x 410, 415 (6th Cir. 2014); Bender’s Inc. v. Walker, 1 F. App’x 317, 325
(6th Cir. 2001).

       True, the jury instruction discussed by the Supreme Court in Barnes (like the common
law) allowed juries to find the required knowledge “from unexplained possession of recently
stolen” goods. 412 U.S. at 838 (emphasis added). And some 21 months passed between when
the tablet was reported stolen and when King sought a warrant for Baker’s arrest. But probable
cause “does not require the same type of specific evidence of each element of the offense as
would be needed to support a conviction” beyond a reasonable doubt. Adams v. Williams,
407 U.S. 143, 149 (1972); see Thacker v. City of Columbus, 328 F.3d 244, 256 (6th Cir. 2003).
Our cases thus have found possession sufficient to justify a finding of probable cause without
separately discussing any temporal-proximity element.         See Young, 577 F. App’x at 415;
 No. 19-5636                             United States v. Baker                          Page 15


Rodriguez, 439 F. App’x at 452–53. In other contexts, courts have also indicated that “[w]hile
intent is an element of the crime which must be proved at trial, it is not necessary in order to
establish probable cause to arrest.” United States v. Everett, 719 F.2d 1119, 1120 (11th Cir.
1983) (per curiam); United States v. Abney, 1994 WL 620799, at *1 (4th Cir. Nov. 2, 1994) (per
curiam). Here, moreover, we need not even hold (one way or the other) that the allegations of
Baker’s possession sufficed to establish probable cause that he committed the crime. We need
only hold that those allegations sufficed to avoid the bare-bones label that triggers the
exclusionary rule. See White, 874 F.3d at 497.

       Also true, Officer King did not himself see Baker possess the stolen Nextbook recovered
from the pawn shop. Rather, he relied on the hearsay statement from the unnamed “subject” who
bought the tablet from Baker. Having interviewed the subject, King clearly could have—and
likely should have—included more details about this subject’s reliability based on what had been
said to him. That conclusion, however, does not change the fact that the affidavit contained a
“modicum of evidence” connecting Baker to a crime. Id. (citation omitted). An officer would
not have acted recklessly—as opposed to, at most, negligently—in agreeing with the state judge
that the information from this subject sufficed. Cf. Strieff, 136 S. Ct. at 2063.

       The Supreme Court has recognized that “[i]nformants’ tips doubtless come in many
shapes and sizes from many different types of persons,” ranging from the professional
“informant” to the “honest citizen.” Gates, 462 U.S. at 232–34. On one end of this witness
spectrum, we have held that “a known informant’s statement can support probable cause even
though the affidavit fails to provide any additional basis for the known informant’s credibility
and the informant has never provided information to the police in the past.” United States v.
Kinison, 710 F.3d 678, 682 (6th Cir. 2013); United States v. Miller, 314 F.3d 265, 270 (6th Cir.
2002); United States v. Allen, 211 F.3d 970, 976 (6th Cir. 2000) (en banc); United States v.
Pelham, 801 F.2d 875, 878 (6th Cir. 1986). We have likewise often required little in the way of
corroboration for statements from “eyewitnesses” to a crime.               See Ahlers v. Schebil,
188 F.3d 365, 370 (6th Cir. 1999); see also Newsome, 504 F. App’x at 464–65; Harness,
453 F.3d at 754–55; Thacker, 328 F.3d at 257. On the other end, we have required significantly
more corroboration for “[t]ips from anonymous persons.”                United States v. Howard,
 No. 19-5636                            United States v. Baker                            Page 16


632 F. App’x 795, 799 (6th Cir. 2015); United States v. May, 399 F.3d 817, 825 (6th Cir. 2005).
Perhaps the biggest takeaway from our caselaw is its confirmation of what the Supreme Court
said long ago: Given the inquiry’s fact-dependent nature, “one determination will seldom be a
useful ‘precedent’ for another.” Gates, 462 U.S. at 238 n.11.

       An officer could reasonably (or at least not recklessly) conclude that the witness in this
case fell on the side of the spectrum requiring little in the way of corroboration. The subject was
not an “anonymous” informant—the category of witnesses that generally requires the most
corroboration. See May, 399 F.3d at 825. Rather, King dealt with a known (albeit unnamed)
individual. Id. And the corroborating factors for this subject cut both ways. Having possessed
the stolen laptop, the subject had an obvious motive to shift blame. Yet Officer King’s affidavit
did make clear that the police had physical evidence (the recovered tablet) corroborating the
subject’s story. And we have recognized that the statements of a person “whose identity was
known to the police and who would be subject to prosecution for making a false report” are
“entitled to far greater weight than those of an anonymous source.” Id. at 824–25; see Miller,
314 F.3d at 270. These factors sufficed to avoid any recklessness finding in this case.

       That leaves Baker with one remaining argument. He suggests that receiving stolen
property is a misdemeanor if the property’s value falls below $500, Ky. Rev. Stat. § 514.110(3),
that Kentucky has a one-year statute of limitations for misdemeanors, id. § 500.050(2), and that
the statute of limitations likely had run when the warrant issued in January 2017 given that the
theft occurred in April 2015. But Baker cites no caselaw suggesting that police officers (who are
not lawyers) behave recklessly if they do not independently calculate the statute of limitations
before seeking or executing an arrest warrant. Unsurprisingly, the existing caselaw cuts against
him. The Third Circuit rejected this type of argument in a § 1983 suit against an officer who
sought an arrest warrant because the argument “would place far more responsibility on police
officers than is required by their calling.” Sands v. McCormick, 502 F.3d 263, 269 (3d Cir.
2007). And the Eleventh Circuit rejected this type of argument in another § 1983 suit against an
officer who effected the arrest because “police officers have no responsibility to determine the
viability of a statute of limitations defense when executing a valid arrest warrant.” Pickens v.
Hollowell, 59 F.3d 1203, 1206–08 (11th Cir. 1995). Whether right or wrong, these cases show
 No. 19-5636                            United States v. Baker                            Page 17


that the officers in this case would not have acted recklessly (so as to trigger the exclusionary
rule under Leon) even if they had failed to consider whether the statute of limitations had run.

       We affirm.
 No. 19-5636                              United States v. Baker                               Page 18


                                         _________________

                                              DISSENT
                                         _________________

        BERNICE BOUIE DONALD, Circuit Judge, dissenting. I agree with the majority’s
holding that Officer Render, as the arresting officer, did not violate the Fourth Amendment by
virtue of his own decision-making or behavior in executing the warrant for Baker’s arrest.
Unlike the majority, however, I find that the affidavit completed by Officer King, the instigating
officer, is so lacking in indicia of probable cause that no reasonable officer would rely on the
resulting warrant. It is my position that the majority’s willingness to approve as constitutionally
sound such grossly negligent, if not reckless, conduct by the instigating officer contravenes
Fourth Amendment jurisprudence. Accordingly, I dissent.

        Typically, when an officer acting with objective good faith obtains a warrant from a
magistrate or judge and acts within its scope, there is not police illegality and thus nothing to
deter. United States v. Leon, 468 U.S. 897, 920-21 (1984). This is because, ordinarily, “an
officer cannot be expected to question [a] magistrate’s probable-cause determination or []
judgment that the form of the warrant is technically sufficient.” Id. at 921. Still, “the officer’s
reliance on the magistrate’s probable-cause determination and on the technical sufficiency of the
warrant . . . must be objectively reasonable . . . .” Id. at 922. In determining the objective
reasonableness of reliance on a warrant, “[i]t is necessary to consider . . . not only . . . the officers
who eventually executed a warrant, but also . . . the officers who originally obtained it or who
provided information material to the probable-cause determination.” United States v. Bowling,
900 F.2d 926, 932 (1990) (quoting Leon, 468 U.S. at 923 n.24).

        An officer cannot exercise objectively reasonable reliance, meaning that the good-faith
exception would not apply and suppression is appropriate, where an officer “rel[ied] on a warrant
based on an affidavit so lacking in indicia of probable cause as to render official belief in its
existence entirely unreasonable.” United States v. McCoy, 905 F.3d 409, 416 (6th Cir. 2018)
(quoting Leon, 468 U.S. at 923). Thus, courts do not allow an illegal arrest to be insulated from
challenge by the decision of an instigating officer to rely on fellow officers to make the arrest.
 No. 19-5636                             United States v. Baker                              Page 19


Leon, 468 U.S. at 923 n.24 (“Nothing in our opinion suggests, for example, that an officer could
obtain a warrant on the basis of a ‘bare bones’ affidavit and then rely on colleagues who are
ignorant of the circumstances under which the warrant was obtained to conduct the search.”); see
Whiteley v. Warden, 401 U.S. 560, 568 (1971) (“[A]n otherwise illegal arrest cannot be insulated
from challenge by the decision of the instigating officer to rely on fellow officers to make the
arrest.”).

        “An affidavit that is so lacking in indicia of probable cause that no reasonable officer
would rely on the warrant [is] known as a ‘bare bones’ affidavit.” United States v. White,
874 F.3d 490, 496 (6th Cir. 2017); see United States v. Helton, 314 F.3d 812, 824-25 (6th Cir.
2003). “A bare-bones affidavit, in turn, is . . . one that states only ‘suspicions, beliefs, or
conclusions, without providing some underlying factual circumstances regarding veracity,
reliability, and basis of knowledge[,]’” i.e., “a conclusory affidavit . . . assert[ing] ‘only the
affiant’s belief that probable cause existed.’” White, 874 F.3d at 496 (first quoting United States
v. Laughton, 409 F.3d 744, 748 (6th Cir. 2005), then quoting United States v. Williams, 224 F.3d
530, 533 (6th Cir. 2000)).        Differing from an affidavit that only lacks probable cause,
“[a]n affidavit cannot be labeled ‘bare bones’ simply because it lacks the requisite facts and
inferences to sustain the magistrate’s probable-cause finding.” United States v. Gilbert, 952 F.3d
759, 763 (6th Cir. 2020) (quoting White, 874 F.3d at 497) ; see Helton, 314 F.3d at 824. As
generally alluded to by the majority, “an affidavit is not bare bones if . . . it contains ‘a minimally
sufficient nexus between the illegal activity and [the person to be arrested].’” Cf. White, 874
F.3d at 496-97 (quoting United States v. Carpenter, 360 F.3d 591, 596 (6th Cir. 2004); see Part
B.1, infra. Accordingly, “[i]f the reviewing court is ‘able to identify in the averring officer’s
affidavit some connection, regardless of how remote it may have been’—‘some modicum of
evidence, however slight’—‘between the criminal activity at issue’” and the person to be seized,
“then . . . official reliance on it is reasonable” and suppression inappropriate. Cf. White, 874 F.3d
at 497 (emphasis in original) (quoting Laughton, 409 F.3d at 749-50). Notably, however, the
mere presence of some facts or circumstances in an affidavit is not enough if those facts are not
“adequate supporting facts,” meaning that they fail to provide a magistrate or judge with the facts
 No. 19-5636                                   United States v. Baker                                    Page 20


and circumstances necessary to tie the criminal conduct to an offending party. Id. at 498.1 In
other words, an affidavit containing some facts, may still be insufficient to provide a “modicum
of evidence” “between the criminal activity at issue” and the person to be seized. Cf. id. at 497-
98 (quoting Laughton, 409 F.3d at 749-50). Informing this consideration is that only when law
enforcement operates in “deliberate, reckless, or grossly negligent disregard for Fourth
Amendment rights will the heavy toll of suppression pay its way.” Id. at 498 (quotations
omitted) (quoting Davis v. United States, 564 U.S. 229, 237-38 (2011)).

        With that legal background in mind, we turn now to the affidavit in this case. Distilled to
its essence, it states that a Nextbook tablet, among other items, was stolen on April 14, 2015,
from a residence in Providence, Kentucky. The tablet was pawned and subsequently recovered
by law enforcement. Law enforcement interviewed the subject who pawned the tablet, and
during the interview, the subject informed law enforcement that they purchased the tablet from
Baker in Madisonville, Kentucky.

        As an initial matter, the factual basis of the affidavit here is tenuously supported. There
are three categories of informants: “(1) named informants; (2) confidential informants (who are
known to the police but not to others); and (3) anonymous informants (who are unknown to
everyone).” United States v. Williams, 302 F. App’x 363, 367 (6th Cir. 2008). Here, we are
dealing with a confidential informant, as they were known by the instigating officer but unnamed
in the affidavit and unknown to the judicial officer that issued the warrant. “Whereas naming an
informant is often, but not always, an indicator of reliability, the police must find other ways to
bolster the tips of . . . confidential or anonymous[] informants.” United States v. Ferguson,
252 F. App’x 714, 720-21 (6th Cir. 2007) (citation omitted); see also United States v. Rodriguez-
Suazo, 346 F.3d 637, 646 (6th Cir. 2003). For example, when dealing with a confidential
informant, “we must consider the informant’s veracity, reliability, and basis of knowledge. Id.

        1
          See also White, 874 F.3d at 496-97 (“[A]n affidavit is not bare bones if, although falling short of the
probable-cause standard, it contains ‘a minimally sufficient nexus between the illegal activity and the place to be
searched.’” (quoting United States v. Carpenter, 360 F.3d 591, 596 (6th Cir. 2004); emphasis added); Illinois v.
Gates, 462 U.S. 213, 276 (Brennan, J., dissenting) (“The Court has insisted that police officers provide magistrates
with the underlying facts and circumstances that support the officers’ conclusions. . . . ‘Under the Fourth
Amendment, an officer may not properly issue a warrant to search a private dwelling unless he can find probable
cause therefor from facts or circumstances presented to him under oath or affirmation.’” (citing and quoting
Nathanson v. United States, 290 U.S. 41, 46-47 (1933)).
 No. 19-5636                           United States v. Baker                           Page 21


(quotations omitted) (quoting United States v. Smith, 182 F.3d 473, 477 (6th Cir. 1999)). These
three elements, though not entirely separate and independent requirements, are understood “‘as
closely intertwined issues that may usefully illuminate the commonsense, practical question [of]
whether there is probable cause’ to believe that a person has committed a crime.” Williams,
302 F. App’x at 367-68 (quoting United States v. Hopper, 58 F. App’x 619, 625 (6th Cir. 2003)).
“Another factor to consider is law enforcement’s corroboration of the informant’s tip.”
Rodriguez-Suazo, 346 F.3d at 646.

       Here, the majority concludes that law enforcement’s possession of the recovered tablet
sufficiently corroborates the subject’s story, but that may be a stretch.      The fact that the
informant pawned a stolen tablet previously sold to them only goes so far. As the majority notes,
such a circumstance cuts both ways when considering the subject’s veracity, as they have a
motive to shift blame or lie. And even if one considered the informant reliable, by virtue of law
enforcement’s ability to find and hold them accountable for any statements made, there is still a
basis of knowledge problem, as the subject’s possession does not necessarily evidence a basis of
knowledge for the assertion that Baker knowingly received the stolen tablet.           Indeed, as
discussed below, the subject that pawned the tablet made no factual assertion evidencing that
Baker knew or had reason to know the tablet was stolen, and we see no police corroboration
indicating otherwise. Even if I agreed with the majority’s finding, then—that the affidavit or
information before the magistrate consisted of enough information to sufficiently demonstrate
the informant’s veracity, reliability, and basis of knowledge, under the totality of the
circumstances—the majority opinion suffers from an even greater foundational problem.

       Contrary to the majority’s holding, the affidavit, by itself, does not present a minimally
sufficient nexus between the illegal activity and Baker. Certainly, the affidavit noted that Baker
sold the stolen tablet to the subject who pawned it and, thus, averred facts suggesting that Baker
“dispose[d] of [the stolen] movable property of another[.]” Ky. Rev. Stat. § 514.110(1). That,
however, is to say nothing of the knowledge requirement seen in the statute, effectively
criminalizing and prohibiting only the conduct of those who receive stolen property with actual
or constructive knowledge that the moveable property is stolen. Id. (requiring that the offender
“know[] that [the property] has been stolen[] or hav[e] reason to believe that it has been stolen”
 No. 19-5636                                   United States v. Baker                                     Page 22


and stating that “[t]he possession by any person of any recently stolen movable property shall be
prima facie evidence that such person knew such property was stolen”). The officers here knew
of this prohibition, or at least we can impose such knowledge on them. See United States v.
Peltier, 422 U.S. 531, 542 (1975) (holding that the objective reasonableness standard requires
officers to have a reasonable knowledge of what the law prohibits); see also Leon, 468 U.S. at
919 n.20. To surpass this hurdle, the majority reasons that, because a jury can permissibly draw
an inference of, and find, guilty knowledge beyond a reasonable doubt based on one’s possession
of stolen goods, an officer would not act recklessly in believing that Baker’s possession of the
tablet created a substantial chance he knew it was stolen. See Part B.2, infra. The majority’s
assertion, however, quotes the law out of context and, thus, misstates the law by not appreciating
that the relied-upon inference requires the possession of recently stolen property.

         According to the Court’s published opinion in United States v. Wolfenbarger, the
“unexplained possession of recently stolen property permits a jury to draw the inference that the
person in possession knew the property to have been stolen.” 426 F.2d 992, 995 (6th Cir. 1970)
(emphasis added); see also United States v. Holmes, 797 F. App’x 912, 915 (6th Cir. 2019)
(citing United States v. Johnson, 741 F.2d 854, 857 (6th Cir. 1984), for the proposition that
“[t]his Court has long recognized the inference that possessing recently stolen property connects
the possessor to the crime”). Looking to the subsequently issued, unpublished cases cited by the
majority, we see the same rule. For example, in Bender’s, Inc. v. Walker, this Court, citing the
Kentucky statute at issue here, explicitly cabined the referenced inference of guilty knowledge
by requiring that the property be recently stolen. 1 F. App’x 317, 324-25 (6th 2001). In
Rodriguez v. City of Cleveland, the same rule is applied. 439 F. App’x 433 (6th Cir. 2011). In
Rodriguez, the facts and circumstances within the city’s knowledge at the time of arrest
warranted a belief that Rodriguez committed a crime because, in part, an employee of
Rodriguez’s business informed the city of a stolen truck on Rodriguez’s property and upon
running the truck’s VIN number, the city determined it was stolen within the last six months.
Rodriguez, 439 F. App’x at 452-53.2



         2
          Young, 577 F. App’x 410, another case relied upon by the majority, is not sufficiently analogous to the
facts and circumstances here as there were multiple factors that the Court considered collectively to find an adequate
 No. 19-5636                                    United States v. Baker                                     Page 23


         Further, the cases relied upon by the majority quote and are progenies of the Supreme
Court’s opinion of Barnes v. United States, 412 U.S. 837 (1973), in which the Court espoused
the same recency rule. See, e.g., Owens, 577 F. App’x at 415; Rodriguez, 439 F. App’x at 452.
In Barnes, the Court affirmed a petitioner’s conviction for knowingly possessing stolen property.
Id. at 838, 840-41, 848. The Court reasoned that the challenged jury instruction permitting an
inference of guilt from unexplained possession of recently stolen property was proper and that
because the evidence established that the petitioner possessed recently stolen Treasury checks
payable to persons he did not know, without an explanation of innocence, there was sufficient
evidence to enable the jury to find beyond a reasonable doubt that petitioner knew the checks
were stolen. Id. at 843-46.

         The authorities relied upon by the Barnes Court bolster the requirement that the property
be recently stolen for an inference of guilt. The inference is cited as the descendant of a
presumption “running through a dozen centuries.” Id. at 843-44 (quoting James Thayer,
Preliminary Treatise on Evidence 327 (1898)). Referencing the laws of Ine, who was the King
of Wessex, A.D. 699-725, the Supreme Court noted that “‘if [property] w[as] recently stolen,
then was one “taken with the mainour,”—a state of things that formerly might involve immediate
punishment, without a trial; and, later, a trial without a formal accusation; and, later still, a
presumption of guilt which, in the absence of contrary evidence, justified a verdict, and at the
present time is vanishing away into the mere judicial recognition of a permissible inference . . .
.’” Barnes, 412 U.S. at 844, n.5 (emphasis added) (quoting Thayer, at 328). Early Supreme
Court precedent adopts the same recency requirement. Wilson v. United States, 162 U.S. 613,
619 (1896) (“Possession of the fruits of crime, recently after its commission, justifies the
inference that the possession is guilty possession, and, though only prima facie evidence of guilt,
may be of controlling weight unless explained by the circumstances or accounted for in some
way consistent with innocence.”).                Our sister circuits have also consistently approved

basis of probable cause. Id. at 415-16. Moreover, the temporal proximity concern informs the inference that a
defendant knew, or had reason to know, the property was stolen. The inference of knowledge in Young, was formed
as a result of the defendant repeatedly buying unopened items, still in their original packaging, for less than a third
of their retail value. Id. at 415. As another example, the majority cites Everett, 719 F.2d 1119. Everett, however, is
distinguishable, as the court, in its concern of the factual basis for the element of intent, determined that probable
cause for arrest was sufficient because a deputy sheriff saw the defendant pass a counterfeit note, identified the
defendant as the one who passed it, and identified that the note was counterfeit. Everett, 719 F.2d at 1120.
 No. 19-5636                            United States v. Baker                            Page 24


instructions implementing a practically identical recency requirement. United States v. Burks,
678 F.3d 1190, 1196 (10th Cir. 2012); United States v. Fernandez, 374 F. App’x 912, 918 (11th
Cir. 2010); United States v. Burns, 597 F.2d 939, 942 (5th Cir. 1979); United States v. Smith,
446 F.2d 200, 204 (4th Cir. 1971); United States v. Hood, 422 F.2d 737, 752 (7th Cir. 1970);
United States v. Russo, 413 F.2d 432, 434-35 (2d Cir. 1969). Thus, the applicable rule is clear,
and it is not what the majority suggests.

       It also bears noting that the term “recently” is a relative term, depending on the
circumstances of the particular case for its meaning. United States v. Johnson, 741 F.2d at 854.
“[A]s the time of possession recedes from the time of theft,” the inference of guilty knowledge
that may result grows weaker. Johnson, 741 F.2d at 854; Wolfenbarger, 426 F.2d at 995.
Looking to case law on the issue, it appears that the possession of stolen property about a year or
more after a theft may not support an inference of guilty knowledge, although possession days to
months after a theft often does. See Wolfenbarger, 426 F.2d at 993, 995 (“recency” finding
possible when a motor vehicle was found some two months after it was stolen); Gargotta v.
United States, 77 F.2d 977, 982 (6th Cir. 1935) (holding that the possession of pistols 293 days
after theft, “cannot in any sense be considered so recent a possession as to sustain a finding of
guilty knowledge that the property was stolen”); see also United States v. Fairfield, 526 F.2d 8,
12-13 (8th Cir. 1975) (noting that a finding of sufficient recency can be inferred from possessing
stolen goods five to fifteen months within their taking); United States v. Wood, 500 F.2d 681,
683 (5th Cir. 1974) (holding that six months is sufficient for recency finding); Altom v. United
States, 454 F.2d 289, 294 (7th Cir. 1971) (finding that a lapse of 15 months still allowed for a
determination that property was recently stolen). The Supreme Court of Kentucky has also
found that property was “recently stolen” when a petitioner first argued on appeal that he
possessed the property fifteen months after the initial theft occurred, Fairley v. Commonwealth,
527 S.W.3d 792, 801-02 (Ky. 2017); notably, this case was subject to palpable error review,
which requires that manifest injustice result from the error; presented a “close call” on the issue
of recency; and is the largest gap in time found in the applicable case law that still allowed for a
finding of recency. Id. (collecting cases).
 No. 19-5636                            United States v. Baker                            Page 25


       The above presents an issue where, in the absence of other evidence, as is the case here,
the affidavit in support of the arrest warrant does not contain adequate temporal facts drawing “a
minimally sufficient nexus between the illegal activity and [Baker, as the person to be arrested].”
Cf. White, 874 F.3d at 496-97 (emphasis added) (quoting Carpenter, 360 F.3d at 596); id. at 498
(requiring “adequate supporting facts”) (quoting Nathanson v. United States, 290 U.S. 41, 46
(1933)). Although the affidavit states that the tablet was stolen on April 19, 2015, it contains no
facts speaking to whether Baker possessed or otherwise received the property recent in time to its
taking. We do not know when Officer King conducted the interview forming the basis of
Baker’s arrest warrant and do not know with sufficient certainty when Baker allegedly sold the
informant the tablet. All we know is that a judicial officer signed off on the warrant nearly two
years after the theft, on January 24, 2017. It may very well be the case that Officer King
interviewed the informant more than twenty-one months after the tablet was stolen. On such a
record, this Court cannot conclude that there is a sufficient nexus between Baker and the crime
of knowingly receiving stolen property, as the facts here allow for the possibility that Baker first
possessed or otherwise received the tablet more than fifteen months after it was stolen.
Moreover, there are no other facts to support that Baker received or disposed of the stolen tablet
for or at a certain or generalized price, such as a price so below market value that he should have
known it was stolen. United States v. McCarley, 70 F. App’x 854, 858 (6th Cir. 2003). In short,
nothing in the affidavit here provides adequate supporting facts that speak to the knowledge
requirement contained in the Kentucky Statute. With no modicum of evidence between the
criminal activity of knowingly possessing stolen property and Baker, the only remaining
conclusion is that the affidavit is bare bones and suppression is appropriate.

       I end by highlighting the dangerous precedent set, not affirmed, by the majority today.
In effect, the majority advocates a position that validates an arrest of a person for knowingly
receiving stolen property based on the mere assertion that the person, at some point in time,
possessed stolen property. Under that approach, the majority must concede that the informant
here may very well have been subject to arrest for the same offense as Baker, as they possessed
or otherwise received stolen property at some point in time immediately after Baker, and the fact
of their receipt is more certain than Baker’s. Although the above demonstrates the logical
incoherence of the majority’s holding, the circumstance presented also demands that this Court
 No. 19-5636                          United States v. Baker                          Page 26


enter a judgment deterring the type of behavior seen by law enforcement here. Thus, to “compel
respect for the constitutional guaranty” of the Fourth Amendment and “prevent” the type of
abuse at issue here—reliance on an affidavit so lacking in indicia of probable cause that no
reasonable officer would rely on the warrant resulting therefrom—we must suppress the
evidence. Davis v. United States, 564 U.S. 229, 236-37 (2011) (quoting Elkins v. United States,
364 U.S. 206, 217 (1960).

       I dissent.